PER CURIAM.
A jury found defendant guilty of one count of forcible rape, § 566.030, and one count of first degree deviate sexual assault, § 566.070, RSMo 1994. The trial court sentenced him as a prior offender to consecutive terms of fifteen years on Count I and four years on Count II.
Defendant appeals, claiming the trial court erred in denying his motion for severance of the two counts. Defendant also appeals the denial of his Rule 29.15 motion, claiming he was denied effective assistance of counsel.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memoran*341dum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed pursuant to Rules 30.25(b) and 84.16(b).